Citation Nr: 1024050	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for costochondritis, 
claimed as chest/sternal pain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia or bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In November 2008, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  In January 2010, 
the Veteran's attorney requested a second Board hearing; 
however, in March 2010, the undersigned denied the request 
pursuant to 38 C.F.R. § 20.700(a) (2009).

In a January 2009 decision, the Board found that new and 
material evidence had been submitted to reopen the Veteran's 
claims for service connection for costochondritis, claimed as 
chest/sternal pain, and for a chronic psychiatric disability, 
currently assessed as bipolar disorder.  The reopened claims 
were then remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his or her mental illness.  
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the 
Veteran files a claim for the affliction his claimed mental 
condition, whatever that condition is, causes him, VA must 
construe the claim to include any and all of the Veteran's 
currently diagnosed psychiatric disabilities.  Id.  Here, the 
medical evidence obtained on remand indicates that the 
Veteran is now diagnosed with dysthymia rather than bipolar 
disorder.  Therefore, the Board has recharacterized the issue 
on appeal as indicated above to include this condition.

The issue of a total disability rating based on individual 
unemployability (TDIU) has been raised by the Veteran's 
attorney, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of service connection for an acquired psychiatric 
disorder, to include dysthymia or bipolar disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.

FINDING OF FACT

The evidence demonstrates that the Veteran's costochondritis, 
claimed as chest/sternal pain, is likely related to the 
Veteran's period of active service.  

CONCLUSION OF LAW

The criteria for a grant of service connection for 
costochondritis, claimed as chest/sternal pain, have been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this service connection claim for 
costochondritis at present without detriment to the due 
process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Costochondritis

The Veteran seeks service connection for costochondritis, 
claimed as chest/sternal pain.  In her Board testimony, she 
explains that in service she was stationed aboard ship while 
in the Navy and started having chest pain after lifting up 
paint cans from the paint locker on the bottom deck and 
taking them to the top deck of the ship (see transcript at p. 
17).  

Service treatment records dated in March 1989 reveal that the 
Veteran was seen for a complaint of six-hour chest pain to 
the sternal region.  It was noted that she did a lot of heavy 
lifting and worked on deck.  The left sternal border was 
tender to palpation and costochondritis was diagnosed.  The 
Veteran was treated with Motrin and hot packs.  The next day 
she was seen for continuing sternal pain.  Mild pain was 
noted upon palpation to the sternum.  Costochondritis was 
again assessed and the Veteran was continued on Motrin.  A 
chest X-ray was normal.  The following month the Veteran was 
seen for right parasternal chest pain along with other 
complaints, including dizziness.  Her May 1989 discharge 
examination noted no abnormalities of the chest and lungs.  

The Veteran underwent a VA examination in March 1997.  It was 
noted that the Veteran had complained since discharge of 
sternal pain that she believed resulted from repetitive 
activity lifting heavy paint cans up about 20 stairs in 
service, including about ten times in one day.  Impression of 
the examiner was reproducible chest wall tenderness.

A March 1998 private medical record noted a recent complaint 
of chest pain, usually after the Veteran had been standing 
awhile.  

An August 2004 VA treatment record revealed that the Veteran 
was seen for a complaint of chronic chest pain since 1989.  
It was noted that the pain was mild to moderate at times, was 
non-exertional, was not associated with shortness of breath 
or sweating, and was made worse with certain arm movements 
and pressure over the chest.  Assessment at that time was 
most likely Tietz syndrome.  (According to Stedman's Medical 
Dictionary (27th ed., 2000), Tietz syndrome is an 
inflammation and painful swelling of a costochondral 
junction.)  An October 2004 VA medical record noted a 
diagnosis of costochondritis with intermittent pain.

A diagnosis of costochondritis with reference to occasional 
pain and pain relief medicines are also noted in VA treatment 
records dated in March 2005, June 2005, and November 2005.

In a signed buddy statement received in February 2005, 
L.S.N., a shipboard friend, wrote that the Veteran often 
complained in service of chest pain but refused to go to 
medical because it was frowned on and because she was trying 
to do a man's job.

In a June 2005 letter, I.A.G., M.D., a VA physician at the 
Women's Wellness Clinic at the Atlanta VAMC, wrote that the 
Veteran was currently being treated for costochondritis and 
suffered from recurrent episodes of chest pain.  Dr. I.A.G., 
who noted that she had reviewed the Veteran's service 
records, opined that the Veteran's costochondritis began 
while she was on active duty when she lifted heavy objects.  

A March 2006 state labor department report noted that the 
Veteran had been examined in November 2005 and was treated 
for chest wall pain and diagnosed with costochondritis.

A history of chronic chest wall pain is noted in VA medical 
records dated in April 2007, May 2007, and December 2007.

During a Board hearing in November 2008, the Veteran 
testified that, after hurting her chest on ship, she was told 
during treatment that she had pulled a muscle in her sternum 
and was told "basically that it would not heal" and would 
flare up occasionally.  She said that it flares up maybe once 
or twice a month and was not as bad as it had been.  She also 
said that nothing in particular caused a flare up and that 
she has been treated with anti-inflammatories (see transcript 
at pp. 17-18).

As a result of the Board's January 2009 remand, the Veteran 
was afforded a VA examination in May 2009 to specifically 
assess whether any diagnosed costochondritis or sternum 
disability was related to the Veteran's period of active 
duty.  Examination of the chest revealed tenderness to 
palpation along the sternum and parasternal areas anteriorly, 
but no redness, edema, rashes or other abnormalities.  The VA 
staff physician-examiner noted that the Veteran consistently 
reported the onset of her costochondritis in service and 
described intermittent flare-ups on average twice a month 
over the past 20 years.  The examiner noted that the flare-
ups were triggered by heavy lifting or arm movements.  While 
not incapacitated, the Veteran was not able to function for 
an hour because of severe pain.  Though the examiner 
acknowledged that records in the claims file supported a 
costochondritis diagnosis with onset in the military, the 
examiner said that it would be mere speculation to provide an 
opinion whether the original overuse injury in service set 
the Veteran up for recurrent episodes later in life due to 
the absence of medical records for several years after the 
Veteran's discharge.

Based upon a review of all the evidence of record, the Board 
finds that the evidence is at an approximate balance and the 
appeal will be allowed.  The Veteran's service treatment 
records indicate treatment for, and a diagnosis of, 
costochondritis in March 1989, when she served aboard a Navy 
ship.  She apparently injured herself after carrying heavy 
objects on deck, including cans of paint.  Only two months 
later, her discharge examination failed to note any mention 
of costochondritis or chest or sternal pain.  However, the 
Veteran has testified to intermittent flare-ups of 
costochondritis since discharge.  While no medical records 
show treatment for such a condition for several years after 
service, private and VA medical records found within the 
claims file show complaints, treatment, and diagnosis of 
costochondritis from 1997 onward.  In addition, the Board 
notes that the Veteran is competent to testify about the 
continuity of chest pain symptomatology from discharge to the 
present.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet).

It is also noted that the Veteran was first diagnosed as 
having costochondritis in service.  Although the most recent 
VA examination in May 2009 found that it took months for this 
condition to resolve, it is also clear from the record that 
the condition has had a history of intermittent 
manifestations since service, as noted during the VA 
examination, at the Board hearing, and in the post-service VA 
medical records.  In McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007), the Court held that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to the 
Secretary's adjudication of the claim."  Although the 
Veteran may not be competent to assess costochondritis, she 
is clearly competent to relate her symptomatology, which she 
has and described as identical to that which first manifested 
in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Furthermore, the VA examiner and Dr. I.A.G. both 
appeared to accept as credible the Veteran's report of 
intermittent manifestations since service.  Accordingly, the 
Board finds that although this condition may be intermittent 
in nature, it is chronically so and first manifested in 
service.  

After reviewing the medical evidence of record, the Board 
finds that the preponderance of the evidence is, at the very 
least, in equipoise as to whether the Veteran's current 
costochondritis is related to her period of active service.  
The Veteran's treating VA physician, Dr. I.A.G., after 
reviewing service treatment records, wrote in a June 2005 
letter that the Veteran's costochondritis and recurrent chest 
pain were due to her lifting of heavy objects while in 
service.  The May 2009 VA examiner provided a detailed review 
of the evidence, but failed to provide an opinion as to the 
Veteran's etiology as the Board had requested.  The VA 
examiner stated that she could not do so without resorting to 
speculation.  The Board must find that the May 2009 VA 
examination is inadequate because there is no indication from 
the report that limited medical knowledge precluded the 
examiner from forming an opinion as to the etiology of the 
Veteran's costochondritis.  See Jonas v. Shinseki, 23 Vet. 
App. 382 (2010).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards additional development of the 
claim.  However, the Board finds that Dr. I.A.G.'s opinion in 
June 2005, along with the Veteran's lay testimony, is 
sufficient to provide proof of a nexus, or relationship, 
between the Veteran's currently diagnosed costochondritis and 
her period of active service.  Therefore, the Veteran has a 
medical opinion linking diagnosed costochondritis to service.  

Thus, giving the Veteran the benefit of the doubt as the law 
requires, the Board finds service connection is warranted for 
the Veteran's costochondritis.  As the Board finds that the 
Veteran has provided evidence of all three elements required 
for a grant of service connection for costochondritis, the 
claim for service connection for costochondritis is granted.  


ORDER

Entitlement to service connection for costochondritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

Unfortunately, appellate review of the Veteran's remaining 
claim on appeal at this time would be premature.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

Regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include dysthymia or 
bipolar disorder, the Board notes that in its January 2009 
remand it ordered a VA examiner to ascertain the nature and 
etiology of any psychiatric disability and asked the examiner 
to opine whether any diagnosed psychiatric disability was 
related to service or was the result of a superimposed injury 
on the personality disorder shown in service.

On remand, the Veteran was seen for a VA mental examination 
in May 2009.  After a review of the claims file and a 70-
minute interview of the Veteran, A.S.W., M.D., proposed an 
Axis I diagnosis of dysthymia and opined that it was a long-
standing condition and appeared to be less likely as not 
related to the Veteran's military service.  The Board notes 
that the May 2009 VA examiner has changed the diagnosis of 
the Veteran's mental disorder.  Medical evidence in the 
claims file noted in the May 2009 VA examination report shows 
various diagnoses in the intervening years between discharge 
from service, with borderline personality disorder, and the 
present, including treatment since 2005 at VA for depression 
and bipolar disorder.  

Dr. A.S.W. wrote that the Veteran appeared to have had a 
chronic, lifelong depression that did not meet the criteria 
for major depression, so the examiner chose the Axis I 
diagnosis of dysthymia.  The examiner wrote that it appeared 
likely that the Veteran had experienced depressive symptoms 
from as early as age 14, when she first attempted suicide.  
She then concluded that the dysthymia was a very long-
standing condition, and appeared to be less likely as not 
related to any event or incident in military service.  The VA 
examiner also wrote that past diagnoses of bipolar disorder 
were not really accurate as clinicians are apt sometimes to 
have trouble distinguishing bipolar disorder from severe 
borderline personality disorder as both hinge in part on mood 
instability and impulsive behavior.  The VA examiner 
explained why she thought the Veteran suffered from 
borderline personality disorder, and not from bipolar 
disorder, and why she thought the criteria for borderline 
personality disorder as an Axis II diagnosis were clearly 
met.  See 38 C.F.R. § 4.125(b).  

The May 2009 VA examiner failed to answer the Board's second 
question on remand: whether it was at least as likely as not 
that any currently diagnosed psychiatric disability was the 
result of a superimposed injury on the personality disorder 
shown in service.  The Court has held that a remand by the 
Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's 
attorney has complained that the VA examiner failed to opine 
on this issue and has requested a remand for full development 
of the claim.  

The Board also notes that subsequent to the May 2009 VA 
examination, the Veteran's attorney submitted a favorable 
opinion from E.C.M., M.D., Ph.D., a VA staff psychiatrist who 
has treated the Veteran since November 2005.  (This 
correspondence was submitted to the Board with a proper 
waiver of its initial consideration by the RO.  See 38 C.F.R. 
§ 20.800 (2009)).  Dr. E.C.M. wrote that the Veteran had 
significant psychiatric symptoms during her teenage years 
that might have been related to traumatic abuse.  Dr. E.C.M., 
after a review of VA medical records, wrote that the 
Veteran's psychiatric condition appears to have as likely as 
not been aggravated during her military service as evidenced 
by a suicide attempt and hospitalization, though full 
development and expression of symptoms of bipolar disorder 
apparently did not occur until later.  Unfortunately, Dr. 
E.C.M.'s opinion letter did not discuss or delineate the 
nature Veteran's "psychiatric symptoms" before she entered 
service - i.e., whether she suffered from a personality 
disorder or a psychiatric disorder, such as bipolar disorder 
- nor did the opinion letter provide a mental disorder 
diagnosis in conformity with the DSM-IV, as required by 
38 C.F.R. § 4.125(a).

In view of the Stegall violation noted above, as well as the 
recent conflicting mental diagnoses of the Veteran, the Board 
finds that additional development is required prior to 
appellate review.

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The Veteran and her attorney essentially contend 
that the Veteran's dysthymia or bipolar disorder is related 
to service as a result of aggravation.  The Veteran has 
asserted, at least in part, that once she was called to 
active duty her pre-existing psychiatric condition was 
aggravated by her period of active duty, thus entitling her 
to service connection for an acquired psychiatric disorder.  

On remand the RO must schedule the Veteran for a new VA 
examination by a specialist in psychiatry.  (Neither Dr. 
A.S.W. nor Dr. E.C.M. should be utilized as the examiner this 
time).  The new examiner should opine on whether the 
Veteran's diagnosed psychiatric disorder is the result of a 
superimposed injury on the personality disorder shown in 
service; or, if not, whether the Veteran's psychiatric 
disorder increased in disability during service (was 
aggravated or permanently worsened); or whether any increase 
in disability was due to the natural progression of the 
disease during the Veteran's period of active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall review the Veteran's 
claims file and undertake any additional 
development of the remanded claim that is 
indicated.  This may include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran and her attorney during the 
course of the remand.

2.  After any additional records have been 
obtained, the RO shall schedule the 
Veteran for an appropriate examination of 
her claim for service connection for an 
acquired psychiatric disorder, to include 
dysthymia or bipolar disorder, by a 
specialist in evaluating mental disorders.  
Neither Dr. A.S.W. (the VA examiner who 
prepared the May 2009 VA mental disorders 
examination report) nor Dr. E.C.M (the VA 
examiner who submitted the April 2010 
opinion) shall be utilized to conduct the 
examination.  The claims file must be made 
available to and reviewed by the selected 
examiner.  All necessary tests and studies 
shall be conducted.  The purpose of this 
examination and opinion request is to 
evaluate and synthesize the extensive and 
conflicting evidence of record.  The 
examiner shall address the following 
opinion requests:

A. Whether it is at least as likely 
as not (a 50 percent probability or 
more) that any currently diagnosed 
psychiatric disability is the result 
of a superimposed injury or disease 
on the Veteran's personality 
disorder shown in service; or, if 
not:

B. Whether it is at least as likely 
as not (50 percent probability or 
more) that a diagnosed psychiatric 
disability was aggravated 
(permanently worsened) beyond the 
natural progression of the disease 
as the result of active service from 
July 1988 to May 1989.

A complete rationale must be given for all 
opinions and conclusions expressed, 
including an explanation of any agreement 
or disagreement with the views of the May 
2009 VA examiner or the April 2010 opinion 
letter.    

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for an acquired psychiatric 
disability, to include dysthymia or 
bipolar disorder, should be reviewed.  If 
the determination is adverse to the 
Veteran, she and her attorney should be 
provided an appropriate Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


